Citation Nr: 0708315	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-14 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for degenerative joint disease of the lumbar 
spine.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for degenerative joint disease of the cervical 
spine.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right hip condition.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which found that new and material 
evidence had not been submitted sufficient to reopen claims 
of entitlement to service connection for degenerative joint 
disease of the lumbar spine, degenerative joint disease of 
the cervical spine, and a right hip condition.  

In the March 2004 statement of the case (SOC) the RO 
announced that it had reopened these claims and denied 
service connection on the merits.  Where the claim in 
question has been finally adjudicated at the RO level and not 
appealed, the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, 
despite the fact that the RO has discussed the merits of the 
underlying service connection claims during the appeal, the 
Board must make independent determinations as to whether new 
and material evidence has been presented before reaching the 
merits of the service connection claims, and, so, the issues 
on appeal have been characterized as indicated on the first 
page of this decision.  

In March 2005 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

A September 2005 Board decision found that new and material 
evidence had not been submitted sufficient to reopen the 
claims.  The veteran appealed the September 2005 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  An October 2006 Joint Motion for Remand 
(Joint Motion) requested that the Board decision be vacated 
and remanded.  An October 2006 Court order granted the 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence, evidence that is both new and 
material.  The Court noted that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  The Court indicated that 
because these requirements define particular types of 
evidence, when providing the notice required by the VCAA, it 
is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  

The veteran filed his application to reopen the claims for 
service connection for degenerative joint disease of the 
lumbar and cervical spines, and a right hip condition in 
January 2003.  The regulation defining new and material 
evidence was amended effective August 29, 2001.  In this 
case, since the claim to reopen was filed in January 2003, 
the revised provisions of 38 C.F.R. § 3.156(a) are 
applicable.  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  

The RO sent the veteran a VCAA notice letter in January 2003.  
This letter informed the veteran that he would need to submit 
new and material evidence to reopen his claims of entitlement 
to service connection, however, in defining material 
evidence, the letter included a portion of the definition in 
effect prior to August 29, 2001.  Specifically, the letter 
stated that, "To qualify as 'material evidence' the 
additional information must bear directly and substantially 
upon the issue for consideration."   

Failure to provide notice of what constitutes material 
evidence would generally be the type of error which has the 
natural effect of producing prejudice.  Kent at 10.  Further, 
failure to notify the veteran of the correct burden of proof 
in his claim is an inherently prejudicial failure to notify 
him of the information and evidence necessary to substantiate 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
rev'd on other grounds 444 F. 3d 1328 (Fed. Cir. 2006).  

Therefore, the Board finds that VA has not satisfied the 
notification requirements of the VCAA as interpreted in Kent.  
In addition, during the pendency of this appeal the Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  On 
remand, the veteran should also be provided with notice on 
these elements.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain these records.  
Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA to obtain 
pertinent VA records); 38 U.S.C.A. § 5103A(b) (requiring VA 
to obtain pertinent records that are adequately identified).    

In his January 2003 claim to reopen, the veteran indicated 
that he was treated for his lumbar spine, cervical spine, and 
right hip conditions at the Columbia VA Medical Center (VAMC) 
from 1989 to 1995.  At the March 2005 Travel Board hearing 
the veteran reported that he was currently receiving 
treatment at the Columbia VAMC.  

The only VA treatment records associated with the claims file 
are from November 1989 to January 2004, and all of these 
records are from the St. James Community Based Outpatient 
Clinic in St. James, MO, with the exception of a May 2003 
note of treatment from the Columbia VAMC regarding 
gastrointestinal treatment.  As any records of lumbar spine, 
cervical spine, or hip treatment are potentially pertinent to 
the claims on appeal and are within the control of VA, they 
should be obtained and associated with the claims file.  Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2006), specifically informing him of the 
information and evidence required to 
substantiate his claims, what evidence 
the veteran is responsible for obtaining, 
what evidence VA will undertake to 
obtain, and notify the veteran to provide 
all pertinent evidence in his possession.  

This letter must include the definition 
of new and material evidence as revised 
August 29, 2001.  See 38 C.F.R. 
§ 3.156(a) (2006).  This letter should 
include an explanation of the specific 
reasons for the prior denials of service 
connection, and of what is needed to 
substantiate the element(s) of the 
claims.  

Specifically, the Joint Motion indicated 
that the reason for the prior denial of 
service connection for degenerative joint 
disease in the lumbar and cervical spines 
was that there was a lack of sufficient 
evidence to demonstrate that the veteran 
incurred an injury or illness during 
service, and, that material evidence 
would be evidence which substantiated 
that the veteran had an injury or illness 
incurred in or aggravated by service.  

In regard to the claim of entitlement to 
service connection for a right hip 
condition, the Joint Motion noted that 
the denial of this claim appeared to be 
based on a lack of service medical 
records and a current diagnosis. 

This letter should also provide notice on 
the information and evidence needed to 
establish disability ratings and 
effective dates for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain all outstanding records of VA 
treatment pertinent to the claims on 
appeal, in particular, records of 
treatment from the Columbia VAMC.  

3.  After ensuring the above, and any 
additional development deemed 
appropriate, is complete, re-adjudicate 
the claims.  If any claim is not fully 
granted, issue a supplemental statement 
of the case before returning the claims 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

